As filed with the Securities and Exchange Commission on January 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00582 NEUBERGER BERMAN EQUITY FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Equity Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end:August 31, 2014 Date of reporting period:November 30, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. NOVEMBER 30, 2013 Schedule of Investments Emerging Markets Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.8%) Brazil (9.6%) AMBEV SA ADR Banco do Estado do Rio Grande do Sul SA Class B, Preference Shares BM&FBOVESPA SA BR Malls Participacoes SA Brasil Insurance Participacoes E Administracao SA Cia Hering Qualicorp SA * Totvs SA Vale SA ADR, Preference Shares China (23.5%) AAC Technologies Holdings, Inc. Agricultural Bank of China Ltd., H Shares Baidu, Inc. ADR * Bolina Holding Co. Ltd. Changyou.com Ltd. ADR * China Everbright International Ltd. China Lesso Group Holdings Ltd. China Medical System Holdings Ltd. China Mengniu Dairy Co. Ltd. China Mobile Ltd. China State Construction International Holdings Ltd. China Vanke Co. Ltd., B Shares Haier Electronics Group Co. Ltd. Industrial & Commercial Bank of China Ltd., H Shares New Oriental Education & Technology Group, Inc. ADR PICC Property & Casualty Co. Ltd., H Shares Prince Frog International Holdings Ltd. Sinopec Engineering Group Co. Ltd., H Shares Sunny Optical Technology Group Co. Ltd. Tencent Holdings Ltd. Zhuzhou CSR Times Electric Co. Ltd., H Shares Colombia (1.4%) Ecopetrol SA ADR Pacific Rubiales Energy Corp. Czech Republic (1.1%) Komercni Banka A/S India (8.4%) Asian Paints Ltd. Cairn India Ltd. Cummins India Ltd. Dabur India Ltd. Glenmark Pharmaceuticals Ltd. Godrej Consumer Products Ltd. ITC Ltd. Larsen & Toubro Ltd. Mahindra & Mahindra Ltd. Tata Global Beverages Ltd. Yes Bank Ltd. Indonesia (1.2%) PT AKR Corporindo Tbk PT Semen Indonesia (Persero) Tbk Korea (10.7%) Coway Co. Ltd. Hankook Tire Co. Ltd. Lock & Lock Co. Ltd. Samsung Electronics Co. Ltd. SFA Engineering Corp. Sung Kwang Bend Co. Ltd. Malaysia (3.4%) Axiata Group Berhad Malayan Banking Berhad Top Glove Corp. Berhad Mexico (6.3%) Alamos Gold, Inc. Arca Continental SAB de CV Corp. Inmobiliaria Vesta SAB de CV Fibra Uno Administracion SA de CV Genomma Lab Internacional SAB de CV Class B * Grupo Financiero Banorte SAB de CV, O Shares Kimberly-Clark de Mexico SAB de CV Class A Peru (1.2%) Credicorp Ltd. Philippines (2.0%) International Container Terminal Services, Inc. RFM Corp. SM Investments Corp. SM Prime Holdings, Inc. Qatar (1.3%) Industries Qatar QSC Russia (7.5%) Eurasia Drilling Co. Ltd. GDR Magnit OJSC QIWI PLC ADR Rosneft OAO GDR Sberbank of Russia Yandex NV Class A * Singapore (1.1%) Asian Pay Television Trust South Africa (4.5%) Bidvest Group Ltd. Life Healthcare Group Holdings Ltd. MTN Group Ltd. Shoprite Holdings Ltd. Taiwan, Province of China (5.4%) China Steel Chemical Corp. Hermes Microvision, Inc. GDR *ñ MediaTek, Inc. Novatek Microelectronics Corp. Simplo Technology Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. Thailand (2.0%) CP ALL PCL Kasikornbank PCL NVDR PTT PCL Turkey (1.3%) Anadolu Efes Biracilik Ve Malt Sanayii A/S Emlak Konut Gayrimenkul Yatirim Ortakligi AS Koza Altin Isletmeleri A/S United Arab Emirates (1.0%) Dragon Oil PLC United Kingdom (4.9%) Afren PLC * BG Group PLC Hikma Pharmaceuticals PLC Kenmare Resources PLC * SABMiller PLC Total Common Stocks (Cost $458,299) Short-Term Investments (1.9%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $9,314) Total Investments## (99.7%) (Cost $467,613) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY EMERGING MARKETS EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Commercial Banks $ 56,030 11.2% Semiconductors & Semiconductor Equipment 8.7% Oil, Gas & Consumable Fuels 7.2% Internet Software & Services 5.4% Household Durables 4.1% Beverages 3.9% Metals & Mining 3.8% Food & Staples Retailing 3.6% Pharmaceuticals 3.4% Real Estate Management & Development 3.3% Wireless Telecommunication Services 3.1% Industrial Conglomerates 2.8% Personal Products 2.6% Construction & Engineering 2.4% Food Products 2.3% Building Products 2.2% Health Care Providers & Services 2.1% Commercial Services & Supplies 1.9% Insurance 1.7% Electronic Equipment, Instruments & Components 1.6% Real Estate Investment Trusts 1.5% Software 1.4% Chemicals 1.3% Auto Components 1.3% Diversified Consumer Services 1.2% Energy Equipment & Services 1.1% Household Products 1.1% Communications Equipment 1.1% Electrical Equipment 1.1% Media 1.0% Health Care Equipment & Supplies 1.0% Diversified Financial Services 1.0% Transportation Infrastructure 0.9% Containers & Packaging 0.9% Tobacco 0.8% Machinery 0.8% Automobiles 0.7% Computers & Peripherals 0.6% Trading Companies & Distributors 0.6% Construction Materials 0.5% IT Services 0.4% Specialty Retail 0.2% Short-Term Investments and Other Assets-Net 2.2% $ 499,035 100.0% NOVEMBER 30, 2013 Schedule of Investments Equity Income Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.7%) Aerospace & Defense (2.1%) General Dynamics Corp. ‡‡ Honeywell International, Inc. ‡‡ Capital Markets (1.4%) BlackRock, Inc. ‡‡ Commercial Banks (5.0%) M&T Bank Corp. PNC Financial Services Group, Inc. Wells Fargo & Co. Communications Equipment (2.2%) Cisco Systems, Inc. Diversified Financial Services (4.9%) CME Group, Inc. JPMorgan Chase & Co. Diversified Telecommunication Services (2.1%) Singapore Telecommunications Ltd. Electric Utilities (5.9%) American Electric Power Co., Inc. Enersis SA ADR Great Plains Energy, Inc. NextEra Energy, Inc. Food & Staples Retailing (1.1%) Wesfarmers Ltd. Food Products (2.2%) Unilever NV Gas Utilities (0.6%) Infraestructura Energetica Nova SAB de CV Household Products (1.3%) Kimberly-Clark Corp. ‡‡ Industrial Conglomerates (5.1%) General Electric Co. ‡‡ Koninklijke Philips NV Metals & Mining (1.7%) BHP Billiton Ltd. ADR Royal Gold, Inc. Multi-Utilities (14.3%) Alliant Energy Corp. Ameren Corp. CenterPoint Energy, Inc. Dominion Resources, Inc. National Grid PLC National Grid PLC ADR NiSource, Inc. Sempra Energy ‡‡ Wisconsin Energy Corp. Oil, Gas & Consumable Fuels (11.7%) ARC Resources Ltd. Chevron Corp. Enbridge, Inc. Exxon Mobil Corp. ‡‡ Kinder Morgan, Inc. Spectra Energy Corp. Williams Cos., Inc. Pharmaceuticals (10.7%) Bristol-Myers Squibb Co. ‡‡ Johnson & Johnson ‡‡ Novartis AG ADR ‡‡ Roche Holding AG ADR Sanofi ADR Real Estate Investment Trusts (17.8%) American Campus Communities, Inc. Equity Residential Extra Space Storage, Inc. ‡‡ Fibra Uno Administracion SA de CV Goodman Group Mapletree Logistics Trust Parkway Life Real Estate Investment Trust Plum Creek Timber Co., Inc. Prologis, Inc. Public Storage Simon Property Group, Inc. TF Administradora Industrial S de RL de CV Ventas, Inc. Road & Rail (2.5%) Norfolk Southern Corp. Software (2.5%) Microsoft Corp. ‡‡ Transportation Infrastructure (0.6%) SATS Ltd. Total Common Stocks (Cost $2,259,112) Principal Amount Value† ($000's)z Convertible Bonds (2.5%) Emulex Corp., Senior Unsecured Notes, 1.75%, due 11/15/18 ñ James River Coal Co., Guaranteed Notes, 10.00%, due 6/1/18 ñ Patriot Coal Corp., Senior Unsecured Notes, 3.25%, due 5/31/13 ‡ TIBCO Software, Inc., Senior Unsecured Notes, 2.25 %, due 5/1/32 WebMD Health Corp., Senior Unsecured Notes, 2.25%, due 3/31/16 WebMD Health Corp., Senior Unsecured Notes, 2.50%, due 1/31/18 WebMD Health Corp., Unsecured Notes, 1.50%, due 12/1/20 ñ Total Convertible Bonds (Cost $84,903) Number of Shares Short-Term Investments (1.3%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $32,840) Total Investments## (99.5%) (Cost $2,376,855) Cash, receivables and other assets, less liabilities‡‡ (0.5%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Focus Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.9%) Aerospace & Defense (3.4%) Boeing Co. Capital Markets (2.7%) Invesco Ltd. Chemicals (2.2%) WR Grace & Co. * Commercial Banks (2.2%) Comerica, Inc. Computers & Peripherals (7.5%) Apple, Inc. EMC Corp. SanDisk Corp. Diversified Consumer Services (1.7%) Service Corp. International Diversified Financial Services (7.1%) IntercontinentalExchange Group, Inc. * JPMorgan Chase & Co. Electrical Equipment (4.2%) Eaton Corp. PLC Energy Equipment & Services (0.5%) Schlumberger Ltd. Food Products (2.5%) WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (4.2%) C.R. Bard, Inc. Health Care Providers & Services (5.8%) Aetna, Inc. Cardinal Health, Inc. Household Products (3.4%) Procter & Gamble Co. Insurance (4.2%) American International Group, Inc. Internet Software & Services (3.6%) Google, Inc. Class A * Leisure Equipment & Products (2.2%) Mattel, Inc. Machinery (2.5%) Pall Corp. Media (6.5%) Comcast Corp. Class A Special Time Warner, Inc. Metals & Mining (0.4%) Goldcorp, Inc. Multi-Utilities (3.1%) NiSource, Inc. Oil, Gas & Consumable Fuels (9.7%) Antero Resources Corp. * Cabot Oil & Gas Corp. Cenovus Energy, Inc. EOG Resources, Inc. Paper & Forest Products (1.3%) International Paper Co. Personal Products (2.6%) Estee Lauder Cos., Inc. Class A Semiconductors & Semiconductor Equipment (2.0%) Altera Corp. Software (5.0%) Activision Blizzard, Inc. Microsoft Corp. Specialty Retail (5.4%) Home Depot, Inc. Urban Outfitters, Inc. * Total Common Stocks (Cost $559,819) Short-Term Investments (4.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $30,947) Total Investments## (99.9%) (Cost $590,766) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Genesis Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.0%) Aerospace & Defense (0.1%) Cubic Corp. Air Freight & Logistics (0.5%) Forward Air Corp. ^ Auto Components (0.5%) Gentex Corp. Beverages (0.9%) Boston Beer Co., Inc. Class A * Building Products (0.8%) AAON, Inc. AO Smith Corp. Chemicals (4.1%) Balchem Corp. ^ Hawkins, Inc. Innophos Holdings, Inc. ^ NewMarket Corp. RPM International, Inc. Sensient Technologies Corp. ^ Stepan Co. Commercial Banks (7.4%) Bank of Hawaii Corp. ^ Bank of the Ozarks, Inc. BankUnited, Inc. BOK Financial Corp. Community Bank System, Inc. Cullen/Frost Bankers, Inc. CVB Financial Corp. First Financial Bankshares, Inc. ^ FNB Corp. PacWest Bancorp ^ ViewPoint Financial Group, Inc. Westamerica Bancorporation ^ Commercial Services & Supplies (4.1%) Copart, Inc. * Healthcare Services Group, Inc. ^ Rollins, Inc. Team, Inc. * UniFirst Corp. United Stationers, Inc. ^ Communications Equipment (0.6%) NETGEAR, Inc. *^ Construction & Engineering (0.0%) Primoris Services Corp. Construction Materials (0.4%) Eagle Materials, Inc. Containers & Packaging (2.6%) AptarGroup, Inc. ^ Silgan Holdings, Inc. Distributors (1.3%) Pool Corp. ^ Electrical Equipment (0.7%) Franklin Electric Co., Inc. Thermon Group Holdings, Inc. *^ Electronic Equipment, Instruments & Components (2.1%) Badger Meter, Inc. ^ FEI Co. Littelfuse, Inc. Rogers Corp. * Energy Equipment & Services (4.2%) CARBO Ceramics, Inc. ^ Natural Gas Services Group, Inc. *^ Oceaneering International, Inc. Pason Systems, Inc. ^ ShawCor Ltd. Food & Staples Retailing (0.3%) Harris Teeter Supermarkets, Inc. North West Co., Inc. Food Products (2.4%) B&G Foods, Inc. Flowers Foods, Inc. J & J Snack Foods Corp. ^ Lancaster Colony Corp. Gas Utilities (0.9%) Piedmont Natural Gas Co., Inc. South Jersey Industries, Inc. WGL Holdings, Inc. Health Care Equipment & Supplies (5.7%) Abaxis, Inc. ^ Cyberonics, Inc. * Haemonetics Corp. *^ IDEXX Laboratories, Inc. * Meridian Bioscience, Inc. ^ Sirona Dental Systems, Inc. * West Pharmaceutical Services, Inc. ^ Health Care Providers & Services (3.4%) AmSurg Corp. *^ Henry Schein, Inc. * MWI Veterinary Supply, Inc. *^ Hotels, Restaurants & Leisure (4.3%) Bally Technologies, Inc. *^ Brinker International, Inc. Cheesecake Factory, Inc. Cracker Barrel Old Country Store, Inc. Papa John's International, Inc. Texas Roadhouse, Inc. Household Durables (0.2%) Leggett & Platt, Inc. Household Products (2.1%) Church & Dwight Co., Inc. Industrial Conglomerates (0.9%) Raven Industries, Inc. ^ Insurance (1.4%) Infinity Property & Casualty Corp. RLI Corp. ^ Safety Insurance Group, Inc. ^ Internet Software & Services (0.3%) j2 Global, Inc. IT Services (1.4%) Jack Henry & Associates, Inc. Sapient Corp. * Leisure Equipment & Products (1.7%) Polaris Industries, Inc. Life Sciences Tools & Services (1.7%) ICON PLC *^ PAREXEL International Corp. * Techne Corp. Machinery (10.1%) Chart Industries, Inc. * CLARCOR, Inc. ^ Donaldson Co., Inc. Graco, Inc. Lincoln Electric Holdings, Inc. Lindsay Corp. ^ Middleby Corp. * Nordson Corp. RBC Bearings, Inc. * Tennant Co. Toro Co. Valmont Industries, Inc. Wabtec Corp. Media (1.2%) LIN Media LLC Class A * Media General, Inc. * Nexstar Broadcasting Group, Inc. Class A ^ Metals & Mining (2.0%) Alamos Gold, Inc. Compass Minerals International, Inc. ^ Multi-Utilities (0.3%) NorthWestern Corp. Office Electronics (0.9%) Zebra Technologies Corp. Class A *^ Oil, Gas & Consumable Fuels (2.2%) Evolution Petroleum Corp. * Gulfport Energy Corp. * Kodiak Oil & Gas Corp. * Laredo Petroleum Holdings, Inc. * Oasis Petroleum, Inc. * Painted Pony Petroleum Ltd. * Paper & Forest Products (0.6%) Stella-Jones, Inc. Stella-Jones, Inc. b Professional Services (0.6%) Exponent, Inc. ^ Real Estate Management & Development (2.5%) Altisource Asset Management Corp. *^ Altisource Portfolio Solutions SA *^ Road & Rail (0.2%) Genesee & Wyoming, Inc. Class A * Semiconductors & Semiconductor Equipment (1.7%) Hittite Microwave Corp. *^ Power Integrations, Inc. ^ Software (8.7%) Advent Software, Inc. Blackbaud, Inc. Computer Modelling Group Ltd. ^ Constellation Software, Inc. Enghouse Systems Ltd. FactSet Research Systems, Inc. Manhattan Associates, Inc. *^ MICROS Systems, Inc. * Monotype Imaging Holdings, Inc. ^ Solera Holdings, Inc. Tyler Technologies, Inc. * Specialty Retail (3.0%) Hibbett Sports, Inc. *^ Leon's Furniture Ltd. Sally Beauty Holdings, Inc. * Tractor Supply Co. Textiles, Apparel & Luxury Goods (0.6%) Wolverine World Wide, Inc. Thrifts & Mortgage Finance (3.1%) Brookline Bancorp, Inc. Home Loan Servicing Solutions Ltd. ^ Ocwen Financial Corp. * Oritani Financial Corp. Trading Companies & Distributors (2.2%) Applied Industrial Technologies, Inc. ^ Beacon Roofing Supply, Inc. * MSC Industrial Direct Co., Inc. Class A Watsco, Inc. Water Utilities (0.1%) Aqua America, Inc. Total Common Stocks (Cost $7,560,383) Short-Term Investments (2.9%) State Street Institutional Treasury Money Market Fund Institutional Class State Street Institutional Treasury Plus Fund Institutional Class Total Short-Term Investments (Cost $433,490) Total Investments## (99.9%) (Cost $7,993,873) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ 14,871,080 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Global Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.3%) Australia (0.5%) Iluka Resources Ltd. Canada (6.1%) Agrium, Inc. Alimentation Couche-Tard, Inc. Class B Cenovus Energy, Inc. Dollarama, Inc. Enbridge, Inc. Home Capital Group, Inc. New Gold, Inc. * ShawCor Ltd. Silver Wheaton Corp. 2,230 China (2.6%) China Mobile Ltd. Haier Electronics Group Co. Ltd. PICC Property & Casualty Co. Ltd., H Shares 950 France (3.7%) Arkema SA Pernod-Ricard SA Schneider Electric SA Sodexo 1,362 Germany (5.4%) Continental AG Henkel AG & Co. KGaA Linde AG Volkswagen AG, Preference Shares 1,952 India (0.7%) ICICI Bank Ltd. ADR Ireland (0.1%) Mallinckrodt PLC * 40 Israel (2.3%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * 843 Japan (3.3%) FANUC Corp. SUGI HOLDINGS Co. Ltd. TOYOTA MOTOR Corp. 1,209 Korea (1.7%) Samsung Electronics Co. Ltd. Netherlands (4.0%) ASML Holding NV Koninklijke Ahold NV Sensata Technologies Holding NV * Unilever NV 1,457 Nigeria (0.8%) Afren PLC * Norway (1.5%) DNB ASA Russia (0.9%) Sberbank of Russia ADR Singapore (0.7%) United Overseas Bank Ltd. Sweden (1.4%) Elekta AB, B Shares Telefonaktiebolaget LM Ericsson, B Shares 519 Switzerland (8.6%) Givaudan SA * Julius Baer Group Ltd. * Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sonova Holding AG * 3,147 United Kingdom (2.4%) Aon PLC Experian PLC 30 SABMiller PLC 892 United States (51.6%) Actuant Corp. Class A Align Technology, Inc. * Altera Corp. Amazon.com, Inc. * American Tower Corp. AMETEK, Inc. Apple, Inc. BlackRock, Inc. BorgWarner, Inc. Capital One Financial Corp. Cardinal Health, Inc. Celgene Corp. * Charles Schwab Corp. Comcast Corp. Class A Special Covidien PLC CVS Caremark Corp. Deere & Co. eBay, Inc. * EMC Corp. EOG Resources, Inc. Exxon Mobil Corp. Google, Inc. Class A * Graco, Inc. Henry Schein, Inc. * IBM Corp. IntercontinentalExchange Group, Inc. * Johnson & Johnson JPMorgan Chase & Co. Motorola Solutions, Inc. National Oilwell Varco, Inc. Nielsen Holdings NV Nordson Corp. Nordstrom, Inc. Oracle Corp. Pall Corp. Pioneer Natural Resources Co. Range Resources Corp. Rockwood Holdings, Inc. SanDisk Corp. Schlumberger Ltd. Sealed Air Corp. Sirona Dental Systems, Inc. * Taminco Corp. * Target Corp. Teradata Corp. * UnitedHealth Group, Inc. Visa, Inc. Class A Wabtec Corp. Waters Corp. * Wells Fargo & Co. 18,809 Total Common Stocks (Cost $32,846) Short-Term Investments (1.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $558) Total Investments## (99.8%) (Cost $33,404) Cash, receivables and other assets, less liabilities (0.2%) 84 Total Net Assets (100.0%) $ 36,490 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Machinery $ % Chemicals % Oil, Gas & Consumable Fuels % Computers & Peripherals % Commercial Banks % Health Care Equipment & Supplies % Pharmaceuticals % Food & Staples Retailing % Semiconductors & Semiconductor Equipment % Capital Markets % Health Care Providers & Services % Electrical Equipment % Automobiles % Auto Components % Multiline Retail % Diversified Financial Services % Energy Equipment & Services % Professional Services % Software % IT Services % Communications Equipment % Internet Software & Services % Beverages % Insurance % Metals & Mining % Containers & Packaging % Food Products % Thrifts & Mortgage Finance % Diversified Telecommunication Services % Media % Wireless Telecommunication Services % Household Products % Hotels, Restaurants & Leisure % Consumer Finance % Household Durables % Internet & Catalog Retail % Real Estate Investment Trusts % Biotechnology % Life Sciences Tools & Services % Short-Term Investments and Other Assets-Net % $ % NOVEMBER 30, 2013 Schedule of Investments Global Thematic Opportunities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.0%) Australia (1.9%) BHP Billiton Ltd. ADR Bermuda (1.0%) Genting Hong Kong Ltd. * Brazil (0.8%) Randon Participacoes SA, Preference Shares China (9.0%) China Galaxy Securities Co. Ltd., H Shares * Chow Tai Fook Jewellery Group Ltd. First Pacific Co. Ltd. Haier Electronics Group Co. Ltd. France (1.0%) Accor SA Germany (2.1%) Metro AG Hong Kong (6.6%) GCL-Poly Energy Holdings Ltd. * SA SA International Holdings Ltd. SJM Holdings Ltd. Israel (3.0%) Check Point Software Technologies Ltd. * Japan (9.6%) Lawson, Inc. Mitsubishi UFJ Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. TOYOTA MOTOR Corp. Korea (2.9%) Samsung Electronics Co. Ltd. GDR Netherlands (4.1%) Koninklijke Philips NV Unilever NV South Africa (1.9%) MTN Group Ltd. Spain (2.4%) Mediaset Espana Comunicacion SA * Switzerland (4.5%) Novartis AG ADR Roche Holding AG ADR United Kingdom (3.3%) Aon PLC Derwent London PLC United States (41.9%) American International Group, Inc. Antero Resources Corp. * BlackRock, Inc. Boeing Co. C.R. Bard, Inc. Carlyle Group LP CME Group, Inc. Corning, Inc. Franklin Resources, Inc. General Dynamics Corp. Google, Inc. Class A * Honeywell International, Inc. Invesco Ltd. KKR & Co. LP Range Resources Corp. SanDisk Corp. TRI Pointe Homes, Inc. * Valmont Industries, Inc. Wynn Resorts Ltd. Total Common Stocks (Cost $64,328) Short-Term Investments (3.9%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $3,204) Total Investments## (99.9%) (Cost $67,532) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ 81,434 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL THEMATIC OPPORTUNITIES FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Capital Markets $ 10,768 % Hotels, Restaurants & Leisure % Insurance % Commercial Banks % Specialty Retail % Aerospace & Defense % Pharmaceuticals % Diversified Financial Services % Semiconductors & Semiconductor Equipment % Household Durables % Internet Software & Services % Food & Staples Retailing % Oil, Gas & Consumable Fuels % Software % Computers & Peripherals % Machinery % Automobiles % Media % Health Care Equipment & Supplies % Industrial Conglomerates % Metals & Mining % Wireless Telecommunication Services % Electronic Equipment, Instruments & Components % Food Products % Real Estate Investment Trusts % Short-Term Investments and Other Assets-Net % $ 81,434 % NOVEMBER 30, 2013 Schedule of Investments Greater China Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (79.2%) Auto Components (1.1%) Weifu High-Technology Group Co. Ltd. Class B Automobiles (8.5%) Brilliance China Automotive Holdings Ltd. Dongfeng Motor Group Co. Ltd., H Shares Commercial Banks (14.1%) Agricultural Bank of China Ltd., H Shares China Construction Bank Corp. China Merchants Bank Co. Ltd. Industrial & Commercial Bank of China Ltd., H Shares Construction Materials (8.5%) BBMG Corp., H Shares China National Building Material Co. Ltd., H Shares China Resources Cement Holdings Ltd. Gas Utilities (1.3%) ENN Energy Holdings Ltd. Health Care Providers & Services (1.4%) Phoenix Healthcare Group Co. Ltd. * 78 Sinopharm Group Co. Ltd., H Shares Independent Power Producers & Energy Traders (8.6%) China Power International Development Ltd. China Resources Power Holdings Co. Ltd. Huadian Fuxin Energy Corp. Ltd., H Shares Insurance (7.6%) China Taiping Insurance Holdings Co. Ltd. * New China Life Insurance Co. Ltd., H Shares * Ping An Insurance Group Co. of China Ltd., H Shares Internet Software & Services (4.5%) Tencent Holdings Ltd. Machinery (1.5%) Sany Heavy Equipment International Holdings Co. Ltd. Shanghai Mechanical and Electrical Industry Co. Ltd. Class B Oil, Gas & Consumable Fuels (3.1%) China Petroleum & Chemical Corp., H Shares CNOOC Ltd. Pharmaceuticals (7.3%) China Medical System Holdings Ltd. CSPC Pharmaceutical Group Ltd. Sino Biopharmaceutical Ltd. Real Estate Management & Development (8.8%) China Merchants Property Development Co. Ltd. Class B Country Garden Holdings Co. Ltd. Shimao Property Holdings Ltd. Sunac China Holdings Ltd. Specialty Retail (2.0%) Belle International Holdings Ltd. Water Utilities (0.9%) Beijing Enterprises Water Group Ltd. Total Common Stocks (Cost $43,176) Participatory Notes (18.8%) Automobiles (4.2%) SAIC Motor Corp. Ltd., Class A (issuer Citigroup Global Markets Holdings, Inc.), Expiration Date 1/20/2015 SAIC Motor Corp. Ltd., Class A (issuer Merrill Lynch Int'l & Co.), Expiration Date 8/29/2018 SAIC Motor Corp. Ltd., Class A (issuer UBS AG), Expiration Date 8/13/2014 Construction Materials (3.2%) Anhui Conch Cement Co. Ltd., Class A (issuer Citigroup Global Markets Holdings, Inc.), Expiration Date 1/20/2015 ñ Anhui Conch Cement Co. Ltd., Class A (issuer Morgan Stanley Asia Products), Expiration Date 7/18/2018 BBMG Corp., Class A (issuer Citigroup Global Markets Holdings, Inc.), Expiration Date 1/20/2015 56 BBMG Corp., Class A (issuer Morgan Stanley Asia Products), Expiration Date 11/12/2018 BBMG Corp., Class A (issuer UBS AG), Expiration Date 11/12/2014 Food Products (3.3%) Henan Shuanghui Investment & Development Co. Ltd., Class A (issuer Citigroup Global Markets Holding, Inc.), Expiration Date 1/20/2015 Henan Shuanghui Investment & Development Co. Ltd., Class A (issuer HSBC Bank PLC), Expiration Date 6/11/2020 Henan Shuanghui Investment & Development Co. Ltd., Class A (issuer Morgan Stanley Asia Products), Expiration Date 4/11/2014 Henan Shuanghui Investment & Development Co. Ltd., Class A (issuer UBS AG), Expiration Date 9/26/2014 Insurance (2.7%) China Life Insurance Co. Ltd., Class A (issuer Citigroup Global Markets Holdings, Inc.), Expiration Date 1/20/2015 China Life Insurance Co. Ltd., Class A (issuer Merrill Lynch Int'l & Co.), Expiration Date 11/19/2018 China Life Insurance Co. Ltd., Class A (issuer Morgan Stanley Asia Products), Expiration Date 8/27/2015 44 China Life Insurance Co. Ltd., Class A (issuer UBS AG), Expiration Date 5/23/2014 Real Estate Management & Development (3.4%) China Vanke Co. Ltd., Class A (issuer Citigroup Global Markets Holdings, Inc.), Expiration Date 1/20/2015 China Vanke Co. Ltd., Class A (issuer HSBC Bank PLC), Expiration Date 6/18/2020 China Vanke Co. Ltd., Class A (issuer Morgan Stanley Asia Products), Expiration Date 6/27/2018 China Vanke Co. Ltd., Class A (issuer UBS AG), Expiration Date 9/26/2014 Road & Rail (2.0%) Daqin Railway Co. Ltd., Class A (issuer Citigroup Global Markets Holdings, Inc.), Expiration Date 1/20/2015 Daqin Railway Co. Ltd., Class A (issuer Merrill Lynch Int'l & Co.), Expiration Date 7/6/2018 Daqin Railway Co. Ltd., Class A (issuer Morgan Stanley Asia Products), Expiration Date 7/18/2018 Total Participatory Notes (Cost $10,780) Short-Term Investments (1.1%) State Street Institutional Government Money Market Fund Institutional Class (Cost$695) Total Investments## (99.1%) (Cost $54,651) Cash, receivables and other assets, less liabilities (0.9%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Guardian Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.9%) Auto Components (2.1%) BorgWarner, Inc. Beverages (6.9%) Anheuser-Busch InBev NV ADR Coca-Cola Co. Capital Markets (2.3%) Lazard Ltd. Class A Chemicals (2.0%) Ecolab, Inc. Consumer Finance (4.9%) American Express Co. Diversified Financial Services (7.9%) Berkshire Hathaway, Inc. Class B * IntercontinentalExchange Group, Inc. * 113,876 Diversified Telecommunication Services (1.2%) tw telecom, Inc. * Electronic Equipment, Instruments & Components (1.7%) National Instruments Corp. Energy Equipment & Services (3.2%) Schlumberger Ltd. Food & Staples Retailing (2.1%) Costco Wholesale Corp. Food Products (1.2%) McCormick & Co., Inc. Health Care Equipment & Supplies (4.9%) Abbott Laboratories Covidien PLC Household Durables (4.9%) Newell Rubbermaid, Inc. Household Products (2.8%) Procter & Gamble Co. Industrial Conglomerates (8.6%) 3M Co. Danaher Corp. Industrial Gases (1.8%) Praxair, Inc. Insurance (3.4%) Progressive Corp. Internet Software & Services (2.0%) Google, Inc. Class A * IT Services (1.5%) MasterCard, Inc. Class A Leisure Equipment & Products (2.9%) Polaris Industries, Inc. Machinery (1.8%) Pall Corp. Media (1.8%) Scripps Networks Interactive, Inc. Class A Metals & Mining (2.0%) Nucor Corp. Oil, Gas & Consumable Fuels (3.3%) BG Group PLC Pharmaceuticals (2.9%) Roche Holding AG Road & Rail (1.9%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (8.6%) Altera Corp. Microchip Technology, Inc. Texas Instruments, Inc. Software (3.6%) Intuit, Inc. Specialty Retail (2.1%) TJX Cos., Inc. Trading Companies & Distributors (1.6%) W.W. Grainger, Inc. Total Common Stocks (Cost $966,322) Short-Term Investments (1.9%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $26,990) Total Investments## (99.8%) (Cost $993,312) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) $1,447,245 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments International Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.9%) Australia (1.3%) Brambles Ltd. Iluka Resources Ltd. Austria (1.1%) Andritz AG Belgium (0.9%) Colruyt SA Brazil (0.7%) SLC Agricola SA Canada (7.7%) Agrium, Inc. Alimentation Couche-Tard, Inc. Class B ATS Automation Tooling Systems, Inc. * Cenovus Energy, Inc. Corus Entertainment, Inc., B Shares Dollarama, Inc. Home Capital Group, Inc. MacDonald, Dettwiler & Associates Ltd. New Gold, Inc. * ShawCor Ltd. Silver Wheaton Corp. China (1.9%) China Mobile Ltd. ADR PICC Property & Casualty Co. Ltd., H Shares Denmark (2.0%) Sydbank A/S * Tryg A/S France (8.9%) Arkema SA Eutelsat Communications SA Pernod-Ricard SA Publicis Groupe SA Rexel SA Sanofi Sodexo Germany (11.6%) Bayer AG Brenntag AG Continental AG Deutsche Boerse AG Gerresheimer AG Henkel AG & Co. KGaA Linde AG SAP AG ADR Volkswagen AG, Preference Shares Ireland (0.5%) DCC PLC Israel (2.6%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (15.0%) FANUC Corp. KANSAI PAINT Co. Ltd. Kenedix Realty Investment Corp. KEYENCE Corp. Nihon Kohden Corp. PIGEON Corp. Pola Orbis Holdings, Inc. Sanrio Co. Ltd. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. Sundrug Co. Ltd. TOYOTA MOTOR Corp. Wacom Co. Ltd. Korea (1.7%) Samsung Electronics Co. Ltd. Netherlands (5.9%) Akzo Nobel NV ASML Holding NV Koninklijke Ahold NV Nutreco NV Unilever NV Nigeria (0.8%) Afren PLC * Norway (2.5%) DNB ASA Norwegian Property ASA ProSafe SE Russia (0.8%) Sberbank of Russia ADR Singapore (1.6%) Jardine Matheson Holdings Ltd. United Overseas Bank Ltd. Sweden (2.6%) Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (13.1%) Bucher Industries AG Givaudan SA * Julius Baer Group Ltd. * Kaba Holding AG * Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG UBS AG * Turkey (0.3%) Sinpas Gayrimenkul Yatirim Ortakligi A/S United Kingdom (11.7%) Amlin PLC Aon PLC Bunzl PLC Diploma PLC Experian PLC ICAP PLC Mitie Group PLC Reed Elsevier PLC RPS Group PLC SABMiller PLC Synergy Health PLC Travis Perkins PLC Tullow Oil PLC United States (1.7%) Nielsen Holdings NV Taminco Corp. * Total Common Stocks (Cost $923,313) Short-Term Investments (2.8%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $32,278) Total Investments## (99.7%) (Cost $955,591) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) $ 1,163,049 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ 9.3% Machinery 6.7% Pharmaceuticals 6.0% Commercial Banks 5.3% Food & Staples Retailing 5.0% Trading Companies & Distributors 5.0% Media 4.3% Commercial Services & Supplies 4.2% Insurance 3.8% Automobiles 3.3% Food Products 3.2% Semiconductors & Semiconductor Equipment 2.7% Capital Markets 2.6% Software 2.5% Electronic Equipment, Instruments & Components 2.5% Professional Services 2.5% Wireless Telecommunication Services 2.1% Household Products 2.0% Oil, Gas & Consumable Fuels 1.8% Hotels, Restaurants & Leisure 1.8% Metals & Mining 1.6% Auto Components 1.6% Industrial Conglomerates 1.4% Health Care Equipment & Supplies 1.4% Beverages 1.3% Real Estate Investment Trusts 1.3% Diversified Financial Services 1.3% Diversified Telecommunication Services 1.2% Aerospace & Defense 1.2% Energy Equipment & Services 1.1% Life Sciences Tools & Services 1.1% Health Care Providers & Services 1.0% Communications Equipment 1.0% Thrifts & Mortgage Finance 1.0% Specialty Retail 0.8% Multiline Retail 0.7% Personal Products 0.5% Real Estate Management & Development 0.4% Computers & Peripherals 0.4% Short-Term Investments and Other Assets-Net 3.1% $ 100.0% NOVEMBER 30, 2013 Schedule of Investments International Large Cap Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.3%) Australia (1.6%) Brambles Ltd. Iluka Resources Ltd. Austria (1.2%) Andritz AG Belgium (1.2%) Colruyt SA Canada (4.7%) Agrium, Inc. Alimentation Couche-Tard, Inc. Class B Bank of Nova Scotia Cenovus Energy, Inc. Dollarama, Inc. New Gold, Inc. * ShawCor Ltd. Silver Wheaton Corp. China (2.1%) China Mobile Ltd. ADR PICC Property & Casualty Co. Ltd., H Shares Denmark (2.1%) Jyske Bank A/S * Tryg A/S France (11.2%) Arkema SA Eutelsat Communications SA Pernod-Ricard SA Publicis Groupe SA Rexel SA Sanofi Schneider Electric SA Sodexo Germany (11.6%) Bayer AG Brenntag AG Continental AG Deutsche Boerse AG Henkel AG & Co. KGaA Linde AG SAP AG ADR Volkswagen AG, Preference Shares Israel (3.2%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (14.2%) FANUC Corp. KANSAI PAINT Co. Ltd. KEYENCE Corp. LAWSON, Inc. MIRACA HOLDINGS, Inc. Sanrio Co. Ltd. SANTEN PHARMACEUTICAL Co. Ltd. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. TOYOTA MOTOR Corp. Korea (2.2%) Samsung Electronics Co. Ltd. Netherlands (5.9%) Akzo Nobel NV ASML Holding NV Koninklijke Ahold NV Unilever NV Nigeria (1.0%) Afren PLC * Norway (1.4%) DNB ASA Russia (0.8%) Sberbank of Russia ADR Singapore (1.6%) Jardine Matheson Holdings Ltd. United Overseas Bank Ltd. Sweden (4.0%) Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (14.7%) Givaudan SA * Julius Baer Group Ltd. * Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sonova Holding AG * Sulzer AG UBS AG * United Arab Emirates (0.4%) Dragon Oil PLC United Kingdom (9.2%) Amlin PLC Aon PLC Bunzl PLC Experian PLC ICAP PLC Reed Elsevier PLC SABMiller PLC Travis Perkins PLC Tullow Oil PLC United States (1.0%) Nielsen Holdings NV Total Common Stocks (Cost $194,485) Short-Term Investments (4.2%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $10,672) Total Investments## (99.5%) (Cost $205,157) Cash, receivables and other assets, less liabilities (0.5%) Total Net Assets (100.0%) $ 254,607 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL LARGE CAP FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ 10.8% Pharmaceuticals 7.7% Commercial Banks 7.0% Machinery 6.0% Trading Companies & Distributors 5.6% Food & Staples Retailing 4.7% Media 4.2% Insurance 4.1% Automobiles 3.5% Professional Services 3.2% Semiconductors & Semiconductor Equipment 3.1% Software 2.9% Capital Markets 2.9% Wireless Telecommunication Services 2.6% Oil, Gas & Consumable Fuels 2.6% Electronic Equipment, Instruments & Components 2.0% Auto Components 1.8% Hotels, Restaurants & Leisure 1.8% Beverages 1.8% Food Products 1.8% Diversified Financial Services 1.7% Metals & Mining 1.6% Electrical Equipment 1.5% Health Care Equipment & Supplies 1.5% Diversified Telecommunication Services 1.5% Household Products 1.4% Communications Equipment 1.3% Commercial Services & Supplies 1.1% Industrial Conglomerates 0.9% Specialty Retail 0.9% Multiline Retail 0.7% Health Care Providers & Services 0.7% Energy Equipment & Services 0.4% Short-Term Investments and Other Assets-Net 4.7% $ 100.0% NOVEMBER 30, 2013 Schedule of Investments Intrinsic Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.6%) Aerospace & Defense (7.3%) Aerovironment, Inc. * Spirit Aerosystems Holdings, Inc. Class A * Teledyne Technologies, Inc. * Textron, Inc. Auto Components (1.0%) Dana Holding Corp. Chemicals (2.9%) Chemtura Corp. * Cytec Industries, Inc. Commercial Banks (11.1%) BankUnited, Inc. City National Corp. Comerica, Inc. First Niagara Financial Group, Inc. Huntington Bancshares, Inc. TCF Financial Corp. Texas Capital Bancshares, Inc. * Umpqua Holdings Corp. Commercial Services & Supplies (2.2%) Clean Harbors, Inc. * Covanta Holding Corp. Communications Equipment (7.2%) Arris Group, Inc. * Aviat Networks, Inc. * Brocade Communications Systems, Inc. * Ceragon Networks Ltd. * Ciena Corp. * Infinera Corp. * Sierra Wireless, Inc. * Computers & Peripherals (0.2%) Quantum Corp. * Construction & Engineering (1.5%) KBR, Inc. Containers & Packaging (6.0%) Avery Dennison Corp. Crown Holdings, Inc. * Sealed Air Corp. Electrical Equipment (1.3%) II-VI, Inc. * Regal-Beloit Corp. Electronic Equipment, Instruments & Components (3.8%) CTS Corp. Dolby Laboratories, Inc. Class A Itron, Inc. * Mercury Systems, Inc. * OSI Systems, Inc. * Energy Equipment & Services (2.4%) ION Geophysical Corp. * TETRA Technologies, Inc. * Food & Staples Retailing (2.1%) Safeway, Inc. Health Care Equipment & Supplies (1.9%) Accuray, Inc. * Given Imaging Ltd. * Symmetry Medical, Inc. * Health Care Providers & Services (1.2%) Chemed Corp. Health Care Technology (1.5%) Allscripts Healthcare Solutions, Inc. * Hotels, Restaurants & Leisure (1.0%) Wendy's Co. Independent Power Producers & Energy Traders (2.9%) Dynegy, Inc. * NRG Energy, Inc. Ormat Technologies, Inc. Internet Software & Services (2.1%) Bankrate, Inc. * Digital River, Inc. * IT Services (5.7%) Convergys Corp. CoreLogic, Inc. * DST Systems, Inc. VeriFone Systems, Inc. * Life Sciences Tools & Services (3.9%) Affymetrix, Inc. * Cambrex Corp. * Charles River Laboratories International, Inc. * Machinery (5.3%) ESCO Technologies, Inc. ITT Corp. Manitowoc Co., Inc. Meritor, Inc. * Twin Disc, Inc. Marine (0.5%) Danaos Corp. * Personal Products (0.5%) Elizabeth Arden, Inc. * Professional Services (0.9%) FTI Consulting, Inc. * Road & Rail (1.4%) Ryder System, Inc. Semiconductors & Semiconductor Equipment (5.7%) Alliance Semiconductor Corp. * 54 Ceva, Inc. * FormFactor, Inc. * Freescale Semiconductor Ltd. * Ikanos Communications, Inc. * Mellanox Technologies Ltd. * Rambus, Inc. * Spansion, Inc. Class A * Ultratech, Inc. * Software (8.3%) Accelrys, Inc. * Cadence Design Systems, Inc. * Comverse, Inc. * Covisint Corp. * Rovi Corp. * SeaChange International, Inc. * TIBCO Software, Inc. * Verint Systems, Inc. * Specialty Retail (3.5%) Express, Inc. * Office Depot, Inc. * PEP Boys-Manny Moe & Jack * RadioShack Corp. * Textiles, Apparel & Luxury Goods (0.3%) Crocs, Inc. * Total Common Stocks (Cost $180,090) Short-Term Investments (4.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $11,198) Total Investments## (100.0%) (Cost $191,288) Liabilities, less cash, receivables and other assets (0.0%) Total Net Assets (100.0%) $ 256,414 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Large Cap Disciplined Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.8%) Aerospace & Defense (4.6%) Boeing Co. Precision Castparts Corp. Air Freight & Logistics (1.8%) FedEx Corp. Beverages (4.8%) Anheuser-Busch InBev NV ADR Coca-Cola Co. PepsiCo, Inc. Biotechnology (3.6%) Biogen Idec, Inc. * BioMarin Pharmaceutical, Inc. * Celgene Corp. * Chemicals (5.4%) Monsanto Co. PPG Industries, Inc. Sherwin-Williams Co. Commercial Banks (1.5%) CIT Group, Inc. Computers & Peripherals (5.3%) Apple, Inc. Diversified Telecommunication Services (2.9%) Verizon Communications, Inc. Electrical Equipment (1.7%) Eaton Corp. PLC Food & Staples Retailing (4.6%) CVS Caremark Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products (2.4%) Kraft Foods Group, Inc. Unilever NV Health Care Equipment & Supplies (2.3%) Abbott Laboratories Edwards Lifesciences Corp. * Hotels, Restaurants & Leisure (2.0%) Starbucks Corp. Household Products (2.3%) Procter & Gamble Co. Industrial Conglomerates (2.1%) Danaher Corp. Insurance (2.7%) American International Group, Inc. Aon PLC Internet & Catalog Retail (1.5%) Amazon.com, Inc. * Internet Software & Services (7.2%) eBay, Inc. * Facebook, Inc. Class A * Google, Inc. Class A * IT Services (4.3%) Alliance Data Systems Corp. * IBM Corp. Media (3.6%) Comcast Corp. Class A Discovery Communications, Inc. Class A * Twenty-First Century Fox, Inc. Class A Multi-Utilities (2.0%) Dominion Resources, Inc. Multiline Retail (1.4%) Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels (5.0%) Kinder Morgan, Inc. Noble Energy, Inc. Range Resources Corp. Pharmaceuticals (5.7%) Bristol-Myers Squibb Co. Johnson & Johnson Pfizer, Inc. Professional Services (0.5%) Nielsen Holdings NV Road & Rail (2.3%) Union Pacific Corp. Semiconductors & Semiconductor Equipment (1.7%) ASML Holding NV Software (4.6%) Check Point Software Technologies Ltd. * Intuit, Inc. Microsoft Corp. Specialty Retail (2.3%) Home Depot, Inc. O'Reilly Automotive, Inc. * Textiles, Apparel & Luxury Goods (0.9%) Michael Kors Holdings Ltd. * Tobacco (1.2%) Philip Morris International, Inc. Wireless Telecommunication Services (1.6%) Crown Castle International Corp. * Total Common Stocks (Cost $391,956) Short-Term Investments (4.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $23,288) Total Investments## (100.2%) (Cost $415,244) Liabilities, less cash, receivables and other assets [(0.2%)] Total Net Assets (100.0%) $ 525,399 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Large Cap Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.2%) Aerospace & Defense (2.3%) Northrop Grumman Corp. Raytheon Co. Airlines (4.0%) Delta Air Lines, Inc. United Continental Holdings, Inc. * US Airways Group, Inc. * Auto Components (1.1%) BorgWarner, Inc. Beverages (0.6%) Beam, Inc. Capital Markets (11.2%) Bank of New York Mellon Corp. Goldman Sachs Group, Inc. Invesco Ltd. Morgan Stanley Nomura Holdings, Inc. ADR Chemicals (5.9%) Dow Chemical Co. LyondellBasell Industries NV Class A Monsanto Co. Commercial Banks (6.5%) Comerica, Inc. Mitsubishi UFJ Financial Group, Inc. ADR PNC Financial Services Group, Inc. Regions Financial Corp. Sumitomo Mitsui Financial Group, Inc. ADR Wells Fargo & Co. Communications Equipment (1.3%) Cisco Systems, Inc. Computers & Peripherals (2.9%) EMC Corp. NetApp, Inc. SanDisk Corp. Construction & Engineering (0.5%) Fluor Corp. Construction Materials (0.3%) Vulcan Materials Co. Diversified Financial Services (10.5%) Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. Diversified Telecommunication Services (0.5%) AT&T, Inc. Electrical Equipment (2.0%) Eaton Corp. PLC Electronic Equipment, Instruments & Components (0.4%) Corning, Inc. Energy Equipment & Services (3.2%) Halliburton Co. McDermott International, Inc. * Rowan Cos. PLC Class A * Food Products (1.6%) Archer-Daniels-Midland Co. WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (2.0%) Boston Scientific Corp. * C.R. Bard, Inc. Covidien PLC Health Care Providers & Services (2.3%) Aetna, Inc. UnitedHealth Group, Inc. Hotels, Restaurants & Leisure (1.9%) Carnival Corp. Household Durables (0.3%) NVR, Inc. * Insurance (6.9%) American International Group, Inc. Lincoln National Corp. MetLife, Inc. Internet Software & Services (1.4%) Facebook, Inc. Class A * Machinery (9.4%) Caterpillar, Inc. Cummins, Inc. Joy Global, Inc. Kubota Corp. ADR Makita Corp. ADR Parker Hannifin Corp. Terex Corp. * Metals & Mining (5.6%) BHP Billiton Ltd. ADR Carpenter Technology Corp. Cliffs Natural Resources Newmont Mining Corp. Nucor Corp. United States Steel Corp. Oil, Gas & Consumable Fuels (3.2%) Antero Resources Corp. * Devon Energy Corp. Occidental Petroleum Corp. Range Resources Corp. Personal Products (0.8%) Estee Lauder Cos., Inc. Class A Pharmaceuticals (2.2%) Johnson & Johnson Merck & Co., Inc. Semiconductors & Semiconductor Equipment (2.7%) Altera Corp. Intel Corp. KLA-Tencor Corp. Software (0.6%) CA, Inc. Specialty Retail (2.1%) Best Buy Co., Inc. Staples, Inc. Total Common Stocks (Cost $1,380,474) Short-Term Investments (4.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $74,926) Total Investments## (100.6%) (Cost $1,455,400) Liabilities, less cash, receivables and other assets [(0.6%)] Total Net Assets (100.0%) $ 1,702,015 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Mid Cap Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.2%) Aerospace & Defense (1.9%) BE Aerospace, Inc. * DigitalGlobe, Inc. * Airlines (0.3%) Alaska Air Group, Inc. Auto Components (0.6%) BorgWarner, Inc. Beverages (0.9%) Beam, Inc. Biotechnology (3.1%) Alexion Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Cubist Pharmaceuticals, Inc. * Incyte Corp. Ltd. * Building Products (1.1%) Fortune Brands Home & Security, Inc. Capital Markets (2.6%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (0.8%) Airgas, Inc. Commercial Banks (0.7%) SVB Financial Group * Commercial Services & Supplies (1.7%) Stericycle, Inc. * Computers & Peripherals (0.5%) SanDisk Corp. Consumer Finance (0.6%) Portfolio Recovery Associates, Inc. * Containers & Packaging (1.1%) Packaging Corp. of America Distributors (0.9%) LKQ Corp. * Diversified Financial Services (1.5%) IntercontinentalExchange Group, Inc. * Electrical Equipment (3.4%) AMETEK, Inc. Generac Holdings, Inc. Roper Industries, Inc. Electronic Equipment, Instruments & Components (2.7%) Amphenol Corp. Class A CDW Corp. IPG Photonics Corp. Trimble Navigation Ltd. * Energy Equipment & Services (1.8%) Core Laboratories NV Dril-Quip, Inc. * Oceaneering International, Inc. Food & Staples Retailing (2.2%) PriceSmart, Inc. Whole Foods Market, Inc. Food Products (1.0%) J.M. Smucker Co. WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (1.3%) Cooper Cos., Inc. Wright Medical Group, Inc. * Health Care Providers & Services (2.1%) Acadia Healthcare Co., Inc. * Catamaran Corp. * Envision Healthcare Holdings, Inc. * Premier, Inc. Class A * Team Health Holdings, Inc. * Health Care Technology (1.7%) Cerner Corp. * Hotels, Restaurants & Leisure (2.4%) Buffalo Wild Wings, Inc. * MGM Resorts International * Starwood Hotels & Resorts Worldwide, Inc. Household Products (0.8%) Church & Dwight Co., Inc. Internet & Catalog Retail (0.2%) HomeAway, Inc. * Internet Software & Services (0.7%) AOL, Inc. * Pandora Media, Inc. * IT Services (1.9%) Alliance Data Systems Corp. * FleetCor Technologies, Inc. * Life Sciences Tools & Services (2.4%) Agilent Technologies, Inc. ICON PLC * Illumina, Inc. * Machinery (1.6%) Chart Industries, Inc. * Pall Corp. Media (1.9%) AMC Networks, Inc. Class A * Discovery Communications, Inc. Class A * Multiline Retail (1.3%) Dollar Tree, Inc. * Tuesday Morning Corp. * Oil, Gas & Consumable Fuels (3.5%) Antero Resources Corp. * Cabot Oil & Gas Corp. Concho Resources, Inc. * Gulfport Energy Corp. * Oasis Petroleum, Inc. * Pharmaceuticals (4.4%) Actavis PLC * Akorn, Inc. * Impax Laboratories, Inc. * Medicines Co. * Mylan, Inc. * Perrigo Co. Professional Services (3.4%) Advisory Board Co. * Towers Watson & Co. Class A Verisk Analytics, Inc. Class A * Real Estate Management & Development (0.8%) Jones Lang LaSalle, Inc. Road & Rail (2.9%) Hertz Global Holdings, Inc. * J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (3.9%) Avago Technologies Ltd. Cavium, Inc. * Lam Research Corp. * Microchip Technology, Inc. Monolithic Power Systems, Inc. NXP Semiconductors NV * Software (8.5%) ANSYS, Inc. * Aspen Technology, Inc. * Citrix Systems, Inc. * Concur Technologies, Inc. * Electronic Arts, Inc. * Informatica Corp. * NetSuite, Inc. * Salesforce.com, Inc. * Splunk, Inc. * Synopsys, Inc. * Ultimate Software Group, Inc. * Specialty Retail (10.2%) Advance Auto Parts, Inc. Cabela's, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A GameStop Corp. Class A O'Reilly Automotive, Inc. * Ross Stores, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. * Urban Outfitters, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (4.8%) Fifth & Pacific Cos., Inc. * Hanesbrands, Inc. Michael Kors Holdings Ltd. * PVH Corp. Under Armour, Inc. Class A * Thrifts & Mortgage Finance (1.4%) Ocwen Financial Corp. * Trading Companies & Distributors (1.7%) Fastenal Co. United Rentals, Inc. * Wireless Telecommunication Services (3.0%) Crown Castle International Corp. * SBA Communications Corp. Class A * Total Common Stocks (Cost $597,716) Short-Term Investments (4.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $38,067) Total Investments## (100.3%) (Cost $635,783) Liabilities, less cash, receivables and other assets [(0.3%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Mid Cap Intrinsic Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (94.8%) Aerospace & Defense (8.0%) General Dynamics Corp. Rockwell Collins, Inc. Spirit Aerosystems Holdings, Inc. Class A * Textron, Inc. Auto Components (1.7%) Lear Corp. Capital Markets (2.0%) State Street Corp. Chemicals (2.4%) Ashland, Inc. Commercial Banks (5.4%) BankUnited, Inc. BB&T Corp. Comerica, Inc. Huntington Bancshares, Inc. Commercial Services & Supplies (6.3%) ADT Corp. Covanta Holding Corp. Republic Services, Inc. Tyco International Ltd. Construction & Engineering (2.2%) KBR, Inc. Containers & Packaging (1.0%) Avery Dennison Corp. Electric Utilities (4.4%) Edison International NV Energy, Inc. Pinnacle West Capital Corp. Electrical Equipment (1.0%) Regal-Beloit Corp. Electronic Equipment, Instruments & Components (3.2%) Dolby Laboratories, Inc. Class A Flextronics International Ltd. * Energy Equipment & Services (1.8%) Cameron International Corp. * Food & Staples Retailing (7.6%) CVS Caremark Corp. Safeway, Inc. Health Care Equipment & Supplies (3.9%) Covidien PLC Zimmer Holdings, Inc. Health Care Providers & Services (3.7%) Cardinal Health, Inc. Omnicare, Inc. Health Care Technology (0.1%) Allscripts Healthcare Solutions, Inc. * 49 Hotels, Restaurants & Leisure (1.3%) Wyndham Worldwide Corp. Independent Power Producers & Energy Traders (2.0%) AES Corp. IT Services (6.4%) Amdocs Ltd. Fidelity National Information Services, Inc. Teradata Corp. * Western Union Co. Machinery (1.0%) Valmont Industries, Inc. Multi-Utilities (1.8%) CenterPoint Energy, Inc. Multiline Retail (1.8%) Kohl's Corp. Oil, Gas & Consumable Fuels (3.8%) Devon Energy Corp. Energy Transfer Partners L.P. Southwestern Energy Co. * Pharmaceuticals (0.2%) Mallinckrodt PLC * Real Estate Investment Trusts (5.1%) Corrections Corporation of America Starwood Property Trust, Inc. Road & Rail (2.7%) Avis Budget Group, Inc. * Hertz Global Holdings, Inc. * Semiconductors & Semiconductor Equipment (1.6%) Skyworks Solutions, Inc. * Software (5.1%) Check Point Software Technologies Ltd. * Nuance Communications, Inc. * Symantec Corp. Specialty Retail (5.4%) Best Buy Co., Inc. Express, Inc. * Staples, Inc. Thrifts & Mortgage Finance (1.9%) People's United Financial, Inc. Total Common Stocks (Cost $54,287) Short-Term Investments (5.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $3,950) Total Investments## (100.0%) (Cost $58,237) Cash, receivables and other assets, less liabilities (0.0%) 33 Total Net Assets (100.0%) $ 75,610 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Multi-Cap Opportunities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.3%) Aerospace & Defense (5.9%) Boeing Co. Raytheon Co. Chemicals (3.0%) Methanex Corp. Scotts Miracle-Gro Co. Class A Commercial Services & Supplies (1.6%) Covanta Holding Corp. Knoll, Inc. Computers & Peripherals (3.3%) Apple, Inc. Containers & Packaging (2.7%) Sealed Air Corp. Diversified Financial Services (7.5%) Berkshire Hathaway, Inc. Class B * JPMorgan Chase & Co. Electrical Equipment (2.9%) ABB Ltd. ADR * Rockwell Automation, Inc. Energy Equipment & Services (2.7%) Schlumberger Ltd. Food Products (6.3%) ConAgra Foods, Inc. Kraft Foods Group, Inc. Mondelez International, Inc. Class A Gas Utilities (2.5%) National Fuel Gas Co. Health Care Equipment & Supplies (2.3%) Hill-Rom Holdings, Inc. Health Care Providers & Services (9.9%) Aetna, Inc. Cardinal Health, Inc. HCA Holdings, Inc. Henry Schein, Inc. * Hotels, Restaurants & Leisure (3.7%) Hyatt Hotels Corp. Class A * SeaWorld Entertainment, Inc. Household Products (2.5%) Procter & Gamble Co. Industrial Conglomerates (3.3%) 3M Co. Leisure Equipment & Products (2.7%) Mattel, Inc. Media (3.3%) Omnicom Group, Inc. Metals & Mining (2.9%) Carpenter Technology Corp. Oil, Gas & Consumable Fuels (5.5%) Cenovus Energy, Inc. Range Resources Corp. Pharmaceuticals (3.2%) Pfizer, Inc. Professional Services (2.8%) Barrett Business Services, Inc. Nielsen Holdings NV Road & Rail (5.4%) CSX Corp. Hertz Global Holdings, Inc. * Software (6.0%) Activision Blizzard, Inc. Microsoft Corp. Specialty Retail (2.6%) Bed Bath & Beyond, Inc. * Textiles, Apparel & Luxury Goods (2.8%) Deckers Outdoor Corp. * Hanesbrands, Inc. Total Common Stocks (Cost $1,459,074) Short-Term Investments (2.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $48,566) Total Investments## (99.9%) (Cost $1,507,640) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ 1,910,232 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Real Estate Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.7%) Apartments (12.5%) American Campus Communities, Inc. AvalonBay Communities, Inc. Camden Property Trust Equity Residential Post Properties, Inc. Diversified (11.8%) American Homes 4 Rent Class A ñ* American Homes 4 Rent Class A * American Residential Properties, Inc. ñ* American Residential Properties, Inc. * Cousins Properties, Inc. Digital Realty Trust, Inc. QTS Realty Trust, Inc. Class A * Vornado Realty Trust Health Care (9.5%) HCP, Inc. Health Care REIT, Inc. OMEGA Healthcare Investors, Inc. Ventas, Inc. Household Durables (2.4%) Taylor Morrison Home Corp. Class A * TRI Pointe Homes, Inc. * Industrial (7.2%) EastGroup Properties, Inc. Prologis, Inc. Terreno Realty Corp. Infrastructure (6.7%) American Tower Corp. Lodging/Resorts (4.7%) Host Hotels & Resorts, Inc. LaSalle Hotel Properties Office (9.7%) Boston Properties, Inc. Corporate Office Properties Trust Douglas Emmett, Inc. Highwoods Properties, Inc. SL Green Realty Corp. Real Estate Management & Development (4.5%) Altisource Residential Corp. Brookfield Asset Management, Inc. Class A Forest City Enterprises, Inc. Class A * Regional Malls (14.5%) CBL & Associates Properties, Inc. General Growth Properties, Inc. Simon Property Group, Inc. Taubman Centers, Inc. Self Storage (4.2%) Public Storage Shopping Centers (6.1%) Brixmor Property Group, Inc. * DDR Corp. Federal Realty Investment Trust Urstadt Biddle Properties, Inc. Class A Timber (4.9%) Rayonier, Inc. Weyerhaeuser Co. Total Common Stocks (Cost $891,541) Short-Term Investments (1.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $9,818) Total Investments## (99.7%) (Cost $901,359) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) $ 922,991 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Select Equities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (92.7%) Aerospace & Defense (4.3%) Boeing Co. Auto Components (3.4%) BorgWarner, Inc. Automobiles (2.9%) General Motors Co. * Capital Markets (3.3%) BlackRock, Inc. Chemicals (4.9%) Monsanto Co. Diversified Financial Services (4.2%) JPMorgan Chase & Co. Health Care Providers & Services (4.6%) Express Scripts Holding Co. * Independent Power Producers & Energy Traders (4.7%) Calpine Corp. * Insurance (3.7%) American International Group, Inc. Internet & Catalog Retail (5.2%) Amazon.com, Inc. * Internet Software & Services (5.5%) eBay, Inc. * Oil, Gas & Consumable Fuels (17.7%) Antero Resources Corp. * Enbridge Energy Management LLC * Kinder Morgan, Inc. Pioneer Natural Resources Co. Range Resources Corp. Professional Services (11.0%) IHS, Inc. Class A * Nielsen Holdings NV Verisk Analytics, Inc. Class A * Real Estate Investment Trusts (5.7%) American Tower Corp. Road & Rail (7.3%) J.B. Hunt Transport Services, Inc. Union Pacific Corp. Software (4.3%) Intuit, Inc. Total Common Stocks (Cost $76,781) Short-Term Investments (7.2%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $7,295) Total Investments## (99.9%) (Cost $84,076) Cash, receivables and other assets, less liabilities (0.1%) 71 Total Net Assets (100.0%) $ 101,673 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Small Cap Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.2%) Aerospace & Defense (7.2%) DigitalGlobe, Inc. * HEICO Corp. Moog, Inc. Class A * Orbital Sciences Corp. * Auto Components (2.4%) Drew Industries, Inc. Gentherm, Inc. * Biotechnology (5.6%) ACADIA Pharmaceuticals, Inc. * Aegerion Pharmaceuticals, Inc. * Alkermes PLC * Dyax Corp. * Gentium SpA ADR * Capital Markets (1.4%) WisdomTree Investments, Inc. * Chemicals (1.6%) PolyOne Corp. Commercial Banks (4.5%) First Financial Holdings, Inc. Home BancShares, Inc. Renasant Corp. Construction & Engineering (0.9%) Primoris Services Corp. Containers & Packaging (1.3%) Graphic Packaging Holding Co. * Diversified Consumer Services (3.3%) Bright Horizons Family Solutions, Inc. * Carriage Services, Inc. DeVry Education Group, Inc. Diversified Financial Services (1.4%) Marlin Business Services Corp. Electrical Equipment (2.4%) Generac Holdings, Inc. PowerSecure International, Inc. * Electronic Equipment, Instruments & Components (0.9%) Measurement Specialties, Inc. * Food & Staples Retailing (3.1%) Natural Grocers by Vitamin Cottage, Inc. * PriceSmart, Inc. United Natural Foods, Inc. * Food Products (1.2%) WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (7.8%) ArthroCare Corp. * Cyberonics, Inc. * Endologix, Inc. * Globus Medical, Inc. Class A * Novadaq Technologies, Inc. * Spectranetics Corp. * Health Care Providers & Services (4.8%) Acadia Healthcare Co., Inc. * AmSurg Corp. * HealthSouth Corp. Surgical Care Affiliates, Inc. * Hotels, Restaurants & Leisure (3.7%) Brinker International, Inc. Orient-Express Hotels Ltd. Class A * Penn National Gaming, Inc. * Internet & Catalog Retail (1.5%) HomeAway, Inc. * Internet Software & Services (9.9%) Cornerstone OnDemand, Inc. * CoStar Group, Inc. * Dealertrack Technologies, Inc. * Demandware, Inc. * E2open, Inc. * Responsys, Inc. * SPS Commerce, Inc. * IT Services (5.0%) Cardtronics, Inc. * EPAM Systems, Inc. * iGATE Corp. * MAXIMUS, Inc. Life Sciences Tools & Services (1.2%) Techne Corp. Machinery (1.0%) TriMas Corp. * Multiline Retail (1.6%) Tuesday Morning Corp. * Oil, Gas & Consumable Fuels (4.0%) Bonanza Creek Energy, Inc. * Matador Resources Co. * Oasis Petroleum, Inc. * Paper & Forest Products (1.3%) KapStone Paper and Packaging Corp. Pharmaceuticals (2.1%) Akorn, Inc. * Medicines Co. * Road & Rail (1.1%) Old Dominion Freight Line, Inc. * Software (9.1%) Aspen Technology, Inc. * FleetMatics Group PLC * Guidewire Software, Inc. * Infoblox, Inc. * NetSuite, Inc. * Tyler Technologies, Inc. * Ultimate Software Group, Inc. * Specialty Retail (2.6%) Asbury Automotive Group, Inc. * Tractor Supply Co. 2,225 Textiles, Apparel & Luxury Goods (3.4%) Fifth & Pacific Cos., Inc. * Trading Companies & Distributors (0.9%) Watsco, Inc. Total Common Stocks (Cost $70,280) Short-Term Investments (1.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,234) Total Investments## (99.7%) (Cost $71,514) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) $ 85,623 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Socially Responsive Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.7%) Airlines (1.6%) Ryanair Holdings PLC ADR * Auto Components (2.1%) BorgWarner, Inc. Capital Markets (2.3%) Lazard Ltd. Class A Chemicals (2.0%) Ecolab, Inc. Commercial Services & Supplies (1.5%) Herman Miller, Inc. Consumer Finance (4.9%) American Express Co. Diversified Financial Services (3.6%) IntercontinentalExchange Group, Inc. * Diversified Telecommunication Services (1.2%) tw telecom, Inc. * Electronic Equipment, Instruments & Components (1.7%) National Instruments Corp. Food & Staples Retailing (2.1%) Costco Wholesale Corp. Food Products (6.6%) J.M. Smucker Co. McCormick & Co., Inc. Unilever NV Health Care Equipment & Supplies (7.7%) Abbott Laboratories Becton, Dickinson & Co. Covidien PLC Household Durables (5.0%) Newell Rubbermaid, Inc. Household Products (2.8%) Procter & Gamble Co. Industrial Conglomerates (8.6%) 3M Co. Danaher Corp. Industrial Gases (1.9%) Praxair, Inc. Insurance (3.4%) Progressive Corp. Internet Software & Services (2.0%) Google, Inc. Class A * IT Services (1.5%) MasterCard, Inc. Class A Machinery (1.9%) Pall Corp. Media (1.8%) Scripps Networks Interactive, Inc. Class A Metals & Mining (2.0%) Nucor Corp. Oil, Gas & Consumable Fuels (7.0%) BG Group PLC Cimarex Energy Co. Noble Energy, Inc. Pharmaceuticals (2.9%) Roche Holding AG Road & Rail (1.8%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (8.6%) Altera Corp. Microchip Technology, Inc. Texas Instruments, Inc. Software (3.6%) Intuit, Inc. Specialty Chemicals (0.8%) Novozymes A/S B Shares Specialty Retail (4.2%) O'Reilly Automotive, Inc. * TJX Cos., Inc. Trading Companies & Distributors (1.6%) W.W. Grainger, Inc. Total Common Stocks (Cost $1,714,601) Short-Term Investments (1.1%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $28,017) Principal Amount Certificates of Deposit (0.0%) Carver Federal Savings Bank Self Help Credit Union, 0.20%, due 12/23/13 Self Help Credit Union, 0.25%, due 1/19/14 Self Help Credit Union, 0.25%, due 2/16/14 Total Certificates of Deposit# (Cost $600) Total Investments## (99.8%) (Cost $1,743,218) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) $ 2,443,206 See Notes to Schedule of Investments NOVEMBER 30, 2013 Schedule of Investments Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (92.8%) Aerospace & Defense (2.2%) Northrop Grumman Corp. Raytheon Co. Airlines (3.9%) Delta Air Lines, Inc. 36 United Continental Holdings, Inc. * US Airways Group, Inc. * 85 Auto Components (1.0%) BorgWarner, Inc. Beverages (0.6%) Beam, Inc. 75 Capital Markets (10.8%) Bank of New York Mellon Corp. Goldman Sachs Group, Inc. Invesco Ltd. Morgan Stanley Nomura Holdings, Inc. ADR 63 Chemicals (5.8%) Dow Chemical Co. LyondellBasell Industries NV Class A Monsanto Co. Commercial Banks (6.3%) Comerica, Inc. Mitsubishi UFJ Financial Group, Inc. ADR 87 PNC Financial Services Group, Inc. Regions Financial Corp. 90 Sumitomo Mitsui Financial Group, Inc. ADR Wells Fargo & Co. Communications Equipment (1.3%) Cisco Systems, Inc. Computers & Peripherals (2.7%) EMC Corp. 76 NetApp, Inc. 54 SanDisk Corp. Construction & Engineering (0.5%) Fluor Corp. 66 Construction Materials (0.3%) Vulcan Materials Co. 38 Diversified Financial Services (10.2%) Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. Diversified Telecommunication Services (0.5%) AT&T, Inc. 67 Electrical Equipment (2.0%) Eaton Corp. PLC Electronic Equipment, Instruments & Components (0.4%) Corning, Inc. 50 Energy Equipment & Services (3.1%) Halliburton Co. McDermott International, Inc. * 50 Rowan Cos. PLC Class A * Food Products (1.5%) Archer-Daniels-Midland Co. WhiteWave Foods Co. Class A * 66 Health Care Equipment & Supplies (1.9%) Boston Scientific Corp. * C.R. Bard, Inc. 70 Covidien PLC 44 Health Care Providers & Services (2.3%) Aetna, Inc. UnitedHealth Group, Inc. Hotels, Restaurants & Leisure (1.8%) Carnival Corp. Household Durables (0.3%) NVR, Inc. * 34 33 Insurance (6.7%) American International Group, Inc. Lincoln National Corp. MetLife, Inc. Internet Software & Services (1.3%) Facebook, Inc. Class A * Machinery (9.0%) Caterpillar, Inc. 79 Cummins, Inc. Joy Global, Inc. 83 Kubota Corp. ADR Makita Corp. ADR 75 Parker Hannifin Corp. Terex Corp. * Metals & Mining (5.3%) BHP Billiton Ltd. ADR Carpenter Technology Corp. Cliffs Natural Resources 95 Newmont Mining Corp. Nucor Corp. United States Steel Corp. 65 Oil, Gas & Consumable Fuels (3.0%) Antero Resources Corp. * 33 Devon Energy Corp. 48 Occidental Petroleum Corp. Range Resources Corp. Personal Products (0.8%) Estee Lauder Cos., Inc. Class A Pharmaceuticals (2.2%) Johnson & Johnson Merck & Co., Inc. Semiconductors & Semiconductor Equipment (2.6%) Altera Corp. Intel Corp. 98 KLA-Tencor Corp. Software (0.5%) CA, Inc. 72 Specialty Retail (2.0%) Best Buy Co., Inc. Staples, Inc. Total Common Stocks (Cost $11,530) Short-Term Investments (7.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $1,003) Total Investments## (100.2%) (Cost $12,533) Liabilities, less cash, receivables and other assets [(0.2%)] Total Net Assets (100.0%) $ 13,575 See Notes to Schedule of Investments November 30, 2013 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Emerging Markets Equity Fund (“Emerging Markets Equity”), Neuberger Berman Equity Income Fund (“Equity Income”), Neuberger Berman Focus Fund (“Focus”), Neuberger Berman Genesis Fund (“Genesis”), Neuberger Berman Global Equity Fund (“Global Equity”), Neuberger Berman Global Thematic Opportunities Fund (“Global Thematic Opportunities”), Neuberger Berman Greater China Equity Fund ("Greater China Equity"), Neuberger Berman Guardian Fund (“Guardian”), Neuberger Berman International Equity Fund (“International Equity”), Neuberger Berman International Large Cap Fund (“International Large Cap”), Neuberger Berman Intrinsic Value Fund (“Intrinsic Value”), Neuberger Berman Large Cap Disciplined Growth Fund (“Large Cap Disciplined Growth”), Neuberger Berman Large Cap Value Fund (“Large Cap Value”), Neuberger Berman Mid Cap Growth Fund (“Mid Cap Growth”), Neuberger Berman Mid Cap Intrinsic Value Fund (“Mid Cap Intrinsic Value”), Neuberger Berman Multi-Cap Opportunities Fund (“Multi-Cap Opportunities”), Neuberger Berman Real Estate Fund (“Real Estate”), Neuberger Berman Select Equities Fund (“Select Equities”), Neuberger Berman Small Cap Growth Fund (“Small Cap Growth”), Neuberger Berman Socially Responsive Fund (“Socially Responsive”) and Neuberger Berman Value Fund (“Value”), (each individually a “Fund,” and collectively, the “Funds”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes a Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securities, exchange traded funds, convertible preferred stocks and written option contracts, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. The value of the Funds’ investments in convertible bonds is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations such as yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions (generally Level 2 inputs). Other Level 2 inputs used by an independent pricing service to value convertible bonds generally include underlying stock data, dealer quotes, conversion premiums, listed bond and preferred stock prices and other market information which may include benchmark curves, trade execution data, and sensitivity analysis, when available. The value of Participatory Notes is determined by obtaining valuations from an independent pricing service based on the underlying equity security and applicable exchange rate. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Certificates of Deposit are valued at amortized cost. Investments in investment companies are valued using the respective fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Equity Funds’ Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or American Depositary Receipts (“ADRs”) and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities or on days when foreign markets are closed and U.S. markets are open. In each of these events, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of November 30, 2013: Asset Valuation Inputs (000’s omitted) Level 1 Level 2 Level 3 Total Emerging Markets Equity Investments: Common Stocks§ For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Russia $- Taiwan, Province of China - Thailand - Other Common Stocks ß - - Total Common Stocks - Short-Term Investments - - Total Investments - Equity Income Investments: Common Stocks§ - - Convertible Bonds - - Short-Term Investments - - Total Investments - Focus Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Genesis Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Global Equity Investments: Common Stocks§ Israel - Other Common Stocks ß - - Total Common Stocks - Short-Term Investments - - Total Investments - Global Thematic Opportunities Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Greater China Equity Investments: Common Stocks§ - - Participatory Notes§ - - Short-Term Investments - - Total Investments - Guardian Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - International Equity Investments: Common Stocks§ Israel - Other Common Stocks ß - - Total Common Stocks - Short-Term Investments - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Total Investments - International Large Cap Investments: Common Stocks§ Israel - Other Common Stocks ß - - Total Common Stocks - Short-Term Investments - - Total Investments - Intrinsic Value Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Large Cap Disciplined Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Large Cap Value Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Mid Cap Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Mid Cap Intrinsic Value Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Multi-Cap Opportunities Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Real Estate Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Select Equities Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - Small Cap Growth Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Socially Responsive Investments: Common Stocks§ - - Short-Term Investments - - Certificates of Deposit - - Total Investments - Value Investments: Common Stocks§ - - Short-Term Investments - - Total Investments - § The Schedule of Investments (and Summary Schedule of Investments by Industry for the global/international funds) provide information on the industry for the portfolio. ß Represents a geographic location and/or industry where all securities were Level 1 securities. Please refer to the schedule of Investments for additional information. As of the period ending November 30, 2013, certain securities were transferred from one level to another based on beginning of period market values as of August 31, 2013. Approximately $6,521,000 and $3,468,000 were transferred from Level 1 to Level 2 for Emerging Markets Equity and Greater China Equity. Interactive provided adjusted prices for these securities as of August 31, 2013, as stated in the description of the valuation methods of foreign equity securities in footnote † above. In addition, approximately $189,240,000, $144,051,000, $2,848,000, $10,595,000, $35,368,000, $205,459,000, $45,372,000, and $24,179,000 were transferred from Level 2 to Level 1 for Emerging Markets Equity, Equity Income, Global Equity, Global Thematic Opportunities, Greater China Equity, International Equity, International Large Cap and Real Estate due to active market activity on recognized exchanges as of August 31, 2013. These securities had been categorized as Level 2 as of August 31, 2013, due to foreign exchanges having been closed and, therefore, no prices having been readily available for the securities as of that date. Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Fund’s derivatives as of November 30, 2013: (000’s omitted) Level 1 Level 2 Level 3 Total Equity Income Option Contracts $- $- # At cost, which approximates market value. ## At November 30, 2013, selected fund information on a U.S. federal income tax basis was as follows: (000’s omitted) Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Emerging Markets Equity Equity Income Focus Genesis Global Equity Global Thematic Opportunities Greater China Equity Guardian International Equity For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. International Large Cap Intrinsic Value Large Cap Disciplined Growth Large Cap Value Mid Cap Growth Mid Cap Intrinsic Value Multi-Cap Opportunities Real Estate Select Equities Small Cap Growth Socially Responsive Value 88 * Security did not produce income during the last twelve months. ‡‡ At November 30, 2013, Equity Income had outstanding call and put options written as follows: Name of Issuer Contracts Exercise Price Expiration Date Market Value of Optionsµ American Campus Communities, Inc., Put 37 35 December 2013 BlackRock, Inc., Call@ January 2014 BlackRock, Inc., Call@ April 2014 BlackRock, Inc., Call@ April 2014 Bristol-Myers Squibb Co., Call@ 45 January 2014 Bristol-Myers Squibb Co., Call@ 50 March 2014 Cisco Systems, Inc., Put 20 April 2014 Deere & Co., Put March 2014 Deere & Co., Put 75 March 2014 Digital Realty Trust, Inc., Put 55 January 2014 Extra Space Storage, Inc., Call@ 50 March 2014 Extra Space Storage, Inc., Put 35 June 2014 Exxon Mobil Corp, Call@ July 2014 Gap, Inc., Put 32 March 2014 Gap, Inc., Put 77 30 June 2014 General Dynamics Corp., Call@ January 2014 General Dynamics Corp., Call@ 95 February 2014 General Electric Co., Call@ 29 June 2014 General Electric Co., Call@ 30 June 2014 Honeywell International, Inc., Call@ June 2014 Johnson & Johnson, Call@ 95 April 2014 Johnson & Johnson, Call@ April 2014 Kimberly-Clark Corp., Call@ April 2014 Microsoft Corp., Call@ 40 April 2014 Microsoft Corp., Call@ 41 April 2014 Novartis AG ADR, Call@ April 2014 Royal Gold, Inc., Put January 2014 Royal Gold, Inc., Put 40 April 2014 Sempra Energy, Call@ 95 April 2014 Total @ These securities are held in escrow by the custodian bank. µ Rounded to the nearest thousand. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. At November 30, 2013, Equity Income had deposited $12,348,525 in a segregated account to cover requirements on put options written. ñ Securities were purchased under Rule 144A of the Securities Act of 1933, as amended (the “1933 Act”), or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be liquid. At November 30, 2013, these securities amounted to approximately $13,235,000 or 0.5% of net assets for Equity Income, approximately $323,000 or 0.5% of net assets for Greater China Equity, approximately $2,379,000 or 0.5% of net assets for Emerging Market Equity and approximately $25,148,000 or 2.7% of net assets for Real Estate. b These securities have been deemed by the investment manager to be illiquid. Restricted security subject to restrictions on resale. Securities were purchased under Rule 144A of the 1933 Act or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. At November 30, 2013, these securities amounted to approximately $16,564,000 or 0.1% of net assets for Genesis. (000’s omitted) Restricted Security Acquisition Date Acquisition Cost Acquisition Cost Percentage of Net Assets as of Acquisition Date Value as of November 30, 2013 Fair Value Percentage of Net Assets as of November 30, Genesis Stella-Jones, Inc. 11/20/2012 0.1% 0.1% z A zero balance may reflect actual amounts rounding to less than $1,000. ‡ Security had an event of default. ^ Affiliated issuer. Investments in Affiliates(1): Balance of Shares Held August 31, 2013 Gross Purchases andAdditions Gross Sales and Reductions Balance of Shares Held November 30, 2013 Value November 30, Income from Investments in Affiliated Issuers Net Realized Gain (Loss) from Investments in Affiliated Issuers Genesis Abaxis, Inc. - - $ - $ - Altisource Asset Management Corp. - - -* - Altisource Portfolio Solutions SA -* AmSurg Corp. - -* Applied Industrial Technologies, Inc. - - AptarGroup, Inc. - Badger Meter, Inc. - - - Balchem Corp. - - - Bally Technologies, Inc. -* Bank of Hawaii Corp. - - - Boston Beer Co., Inc. (2) - -* Brookline Bancorp, Inc. (2) - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. CARBO Ceramics, Inc. - - - CLARCOR, Inc. - Compass Minerals International, Inc. - Computer Modelling Group Ltd. - - - Exponent, Inc. - - - FEI Co. (2) - First Financial Bankshares, Inc. - - Forward Air Corp. - - Haemonetics Corp. - -* Harris Teeter Supermarkets, Inc. (2) - Healthcare Services Group, Inc. - - - Hibbett Sports, Inc. - - -* - Hittite Microwave Corp. - -* - Home Loan Servicing Solutions Ltd. - - ICON PLC - -* - Innophos Holdings, Inc. - - - J & J Snack Foods Corp. - - - Lindsay Corp. - - Manhattan Associates, Inc. - -* - Meridian Bioscience, Inc. - - - MICROS Systems, Inc. (2) - -* Monotype Imaging Holdings, Inc. - - MWI Veterinary Supply, Inc. - -* - Natural Gas Services Group, Inc. - - -* - NETGEAR, Inc. - - -* - Nexstar Broadcasting Group, Inc. Class A - - PacWest Bancorp - - Pason Systems, Inc. - - Pool Corp. - - Power Integrations, Inc. Raven Industries, Inc. - - - RLI Corp. - - - Safety Insurance Group, Inc. - - - Sensient Technologies Corp. - Solera Holdings, Inc. (2) - Thermon Group Holdings, Inc. - - -* - United Stationers, Inc. - West Pharmaceutical Services, Inc. - - Westamerica Bancorporation - - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Zebra Technologies Corp. - - -* - $ 25,323,995 Affiliated issuers, as defined in the Investment Company Act of 1940, as amended. At November 30, 2013, the issuers of these securities were no longer affiliated with Genesis. *
